DETAILED ACTION
	This Office Action is in response to an amendment filed 05/26/2022.
	Claims 1-4, 6, 9, 11-13, 15, 19-20, 23, 26, 29, 31, 33-35 are pending.
	Claim 5 was cancelled.
Claims 1 and 35 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 9 are objected to because of the following informalities: Claims 6 and 9 both depend from claim 5 which has been cancelled. For purposes of examination, it will be assumed that they now depend from claim 1.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-12, 19, 23, 29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (U.S. Patent Application Publication No. 2014/0208226 A1, PCT date filed 12/30/2011, 371 date filed 06/19/2013, published 07/24/2014) in view of Hennessey (U.S. Patent Application Publication No. 2010/0296774 A1, filed 03/19/2010, published 11/25/2010).
Regarding independent claim 1, Lyons teaches:
A computer-implemented method for collecting visual attention information (at least Abstract [Wingdings font/0xE0] Lyons teaches a system that tracks a user’s pupillary response to content located on a web page), comprising:
displaying a browser window on a display (at least Abstract; p. 1, [0012], [0014]; p. 2, [0025]; p. 4, [0046] [Wingdings font/0xE0] Lyons teaches display of web pages (e.g. pages) on a display via a web browser);
estimating a user’s gaze point within the display (at least pp. 1-2, [0014]-[0020]; Figure 1 [Wingdings font/0xE0] Lyons teaches use of a gaze tracker to monitor the user’s eye 105 to determine X/Y coordinates for the user’s line of sight to the location of objects (e.g. texts, images, headers, links, and the like) displayed on a web page);
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

transforming a geometry of the estimated gaze point or a geometry of the browser window to a common coordinate system (at least pp. 1-2, [0014]-[0020]; Figure 1 [Wingdings font/0xE0] Lyons teaches determining the X/Y coordinates of a user’s gaze; X/Y being an example of a common coordinate system (e.g. Cartesian));
identifying, from a Document Object Model (DOM) defining the browser window, an object in the browser window that corresponds to the estimated gaze point (at least pp. 2-3, [0025]-[0037]; Figures 1-4 [Wingdings font/0xE0] Lyons teaches processing a first user’s pupil activity (e.g. eye/pupil gaze) to determine the first user’s cognitive load for first and second elements of a first hierarchical UI model (e.g. a DOM) included on a first page that displays the first and second elements. In other words, Lyons teaches identification of an object (first and/or second DOM elements associated with content on a rendered web page) that corresponds to the user’s gaze point (their eye/ pupil activity));
Lyons fails to explicitly teach:
extracting data corresponding to the identified object from the DOM; and
storing the estimated gaze point in conjunction with the data corresponding to the identified object
However, Hennessey teaches:
Note: the description of what constitutes “extracted data”, according to the Specification at p. 13, line 6 through p. 14, line 4, appears to include just about anything associated with the DOM object that the user’s gaze point is associated with?

extracting data corresponding to the identified object from the DOM; storing the estimated gaze point in conjunction with the data corresponding to the identified object (at least pp. 3-4, [0039]-[0043]; p. 5, [0063]-[0069]; Figures 1, 6 [Wingdings font/0xE0] Hennessey teaches the performance of Data Collection, Analysis and Display 180 including the Visual Impact Factor 182 based on determined eye-gaze data mapped to content(s)-of-interest at 170, including determination of a Visual Impact Factor 182, The Visual Impact Factor 182 may include metrics such as total time spent viewing a particular content(s)-of-interest at 170, the time spent viewing a particular content(s)-of-interest at 170 as a percentage of total page viewing time, what content(s)-of-interest at 170 was viewed first, and other statistics based on the data. Further, these and other statistics may be recorded for further aggregation. The Examiner notes that in order to calculate, store and display the various statistics associated with the determination of a Visual Impact Factor 182, according to Hennessey, would have required at least the temporary storage of data needed for the calculations, such as a gaze point(s), the DOM element(s) associated with the gaze point(s), as well as temporal information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hennessey with those of Lyons as both inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Hennessey to those of Lyons benefits Lyons as it teaches an efficient method for extracting and storing only those content(s) of interest determined to be directly associated with associated eye-gaze(s) information for further analysis and generation of statistics thereby limiting the amount of data needed to be stored (e.g., see Hennessey at p. 1, [0006]-[0007]).

Regarding dependent claim 2, Lyons teaches:
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

transforming a geometry of the estimated gaze point or a geometry of the browser window to a common coordinate system comprises:
estimating x and y coordinates of the estimated gaze point within an area of the display (at least Abstract; pp. 1-2, [0013]-[0018]; Figure 1 [Wingdings font/0xE0] Lyons teaches determining where on a web page the user is looking); and
transforming the estimated coordinates to corresponding coordinates in an area of the browser window (at least Abstract; pp. 1-2, [0013]-[0018]; Figure 1 [Wingdings font/0xE0] Lyons teaches conversion of where on the web page the user is looking to X/Y coordinates).

Regarding dependent claim 3, Lyons teaches:
transforming a geometry of the estimated gaze point to a geometry of the browser window comprises: transforming the geometry of the estimated gaze point to the geometry of the browser window; or transforming the geometry of the browser window to the geometry of the estimated gaze point; or transforming the geometry of the estimated gaze point and the geometry of the browser window to a third coordinate system (at least Abstract; pp. 1-2, [0013]-[0018]; Figure 1 [Wingdings font/0xE0] Lyons teaches conversion of where on the web page the user is looking to X/Y coordinates).
Regarding dependent claim 4, Lyons teaches:
the browser window comprises a rendered hypertext mark-up language page (at least pp. 1-2, [0013]-[0022]; Figure 1 [Wingdings font/0xE0] Lyons teaches performing eye gaze tracking on a user viewing a web page using a web browser to determine what element(s) of content (e.g. objects) displayed on the web page that the user looks at).

Regarding dependent claim 9, Lyons teaches:
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

mapping each geometry of each DOM object to the geometry of the estimated gaze point within the display, or mapping each geometry of each DOM object and the geometry of the estimated gaze point to the common coordinate system (at least pp. 1-2, [0013]-[0022]; Figure 1 [Wingdings font/0xE0] Lyons teaches performing eye gaze tracking on a user viewing a web page on a browser to determine what DOM element(s) (e.g. object(s)) the user is looking at and to convert the location of the gaze point (corresponding to the location(s) of DOM element(s) (e.g. object(s)) to X/Y coordinates. Thus, an association (e.g., mapping) between DOM element(s) and gaze point of the user is established);

Regarding dependent claim 11, Lyons teaches:
the step of identifying the object comprises:
locating an active tab in which content is being displayed within the browser window (at least pp. 1-2, [0013]-[0022]; Figure 1 [Wingdings font/0xE0] Lyons teaches performing eye gaze tracking on a user viewing a web page to determine what DOM element(s) (e.g., object(s)) that the user is looking at);
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

transforming the geometry of the estimated gaze point or the geometry of the active tab to the common coordinate system (at least Abstract; pp. 1-2, [0013]-[0018]; Figure 1 [Wingdings font/0xE0] Lyons teaches determining where on a web page the user is looking and conversion of where on the web page the user is currently looking at (e.g. the active web page or tab) to X/Y coordinates); and
identifying the object from a rendered Document Object Model defining the active tab (at least Abstract; pp. 1-2, [0013]-[0018]; Figure 1 [Wingdings font/0xE0] Lyons teaches determining where on a web page the user is looking (e.g., identifying a DOM element(s) associated with the user’s gaze point) and conversion of where on the web page the user is currently looking at (e.g. the active web page or tab) to X/Y coordinates).

Regarding dependent claim 12, Lyons fails to explicitly teach:
the data corresponding to the identified object comprises one or more of: object shape, object size, object geometry, object content, object identity, object class, object colour;
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

data corresponding to all objects displayed in the browser window is collected and stored; or
data corresponding to the browser window is collected and stored, the data comprising one or more of: a Uniform Resource Identifier, URI, geometry of the browser window, number of opened tabs displayed within the browser window, number of opened windows displayed within the browser window, a date of access or a time of access.
However, Hennessey teaches:
the data corresponding to the identified object comprises one or more of: object shape, object size, object geometry, object content, object identity, object class, object colour (at least Abstract; pp. 2-3, [0030]-[0038]; Figures 1, 3 [Wingdings font/0xE0] Hennessey teaches the pre-testing definition and embedding of content-of-interest tags 130, which identify regions of content-of-interest in hypermedia (e.g. web) pages, to aid in the collection, analysis and reporting of test data from plural users. Specifically, using the content-of-interest tags 130, the DOM elements are analyzed by a content tracker 140 to determine at least position and size (e.g. object size) of the elements when rendered).
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

data corresponding to all objects displayed in the browser window is collected and stored (at least Abstract; pp. 2-3, [0030]-[0038]; pp. 3-4, [0041]-[0043] Figures 1, 3 [Wingdings font/0xE0] Hennessey teaches the pre-testing definition and embedding of content-of-interest tags 130 (see also p. 4, [0044]-[0055]; Figs. 2-3) which identify regions of content-of-interest in hypermedia (e.g. web) pages, to aid in the collection, analysis and reporting of test data from plural users. Specifically, using the content-of-interest tags 130, the DOM elements are analyzed by a content tracker 140 to determine at least position and size (e.g. object size) of the elements when rendered. Further, a mapping between eye gaze(s) and content(s)-of-interest is made. Using this, various metrics may be determined such as a Visual Impact Factor 182 (see pp. 5-6, [0063]-[0067]; Fig. 6, metrics generated from stored data) which includes various temporal metrics as well as the order in which content(s)-of-interest were viewed. Further, Hennessey may utilize a Visible Browser Identifier 150 to determine which tabbed page the user is looking at any given time (see [0034]-[0036]; Fig. 1); or
data corresponding to the browser window is collected and stored, the data comprising one or more of: a Uniform Resource Identifier, URI, geometry of the browser window, number of opened tabs displayed within the browser window, number of opened windows displayed within the browser window, a date of access or a time of access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hennessey with those of Lyons as both inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Hennessey to those of Lyons benefits Lyons as it teaches an efficient method for extracting and storing only those content(s) of interest determined to be directly associated with associated eye-gaze(s) information for further analysis and generation of statistics thereby limiting the amount of data needed to be stored (e.g., see Hennessey at p. 1, [0006]-[0007]).

Regarding dependent claim 19, Lyons fails to explicitly teach:
further comprising one or more of the following steps:
sending the stored estimated gaze point and stored data corresponding to the identified object to a remote server;
measuring how long the estimated gaze point stays within the identified object; and
recording, for each object displayed in the browser window, when and for how long each object is displayed on the display.
However, Hennessey teaches:
further comprising one or more of the following steps:
sending the stored estimated gaze point and stored data corresponding to the identified object to a remote server; measuring how long the estimated gaze point stays within the identified object; and recording, for each object displayed in the browser window, when and for how long each object is displayed on the display (at least pp. 5-6, [0063]-[0070]; Figures 6-7 [Wingdings font/0xE0] Hennessey teaches that organizational users 400 (which could be, for example, advertisers, market research firms, etc.) generate projects 402. Projects 402 may be uploaded (404) to servers 406 along with content-of-interest tags. Each test subject’s eye-gaze data while viewing a project 402, such as eye-gaze positions and eye-gaze to content of interest data, are collected 422 and analyzed at servers 402. Further, Hennessey teaches calculation of Visible Impact Factors statistics for a content-of-interest element including time spent viewing the element, the time spent viewing an element as a percentage of total page viewing time, the order in which elements were viewed, and the frequency an element was observed (pp. 5-6, [0063]-[0070])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hennessey with those of Lyons as both inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Hennessey to those of Lyons benefits Lyons as it teaches an efficient method for extracting and storing only those content(s) of interest determined to be directly associated with associated eye-gaze(s) information for further analysis and generation of statistics thereby limiting the amount of data needed to be stored that may further be uploaded and stored at a server (e.g., see Hennessey at p. 1, [0006]-[0007]).

Regarding dependent claim 23, Lyons teaches:
Note: it is assumed that “the data” refers to the data corresponding to the extracted object, as recited in independent claim 1.

before storing the data, performing one or more of the following steps: encrypting the data; compressing the data; performing image, video or text processing of the data; and natural language processing the data (at least p. 1, [0013]; p. 2, [0017]-[0018], [0025], [0029]; p. 4, [0047]; Figures 1, 4 [Wingdings font/0xE0] Lyons teaches an anonymization and encryption step 165 of content before transfer to unit 140, a cognitive load aggregator 140).

Regarding dependent claim 29, Lyons teaches:
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

Further, the limitation, “analyzing the extracted object” would appear to lack antecedent basis as claim 1 recites “extracting data corresponding to the identified object”. The object is never extracted, only data corresponding to it. Suggest amending this limitation to avoid this issue.

displaying a task on the display or displaying a pre-defined webpage in the browser window (at least Abstract; pp. 1-2, [0013]-[0023]; Figures 1-4 [Wingdings font/0xE0] Lyons teaches a displayed web page 150 (presumably pre-defined) containing DOM elements (e.g., 151, 152) to which a user’s gaze is tracked to determine what DOM elements (e.g., 151, 152) are being stared at by the user);
Note: the phrase “user input information” is somewhat broad and may include eye gaze information since it is a user’s eye gaze that is tracked, mapped to displayed DOM elements, and stored.

collecting user input information comprising data corresponding to user interaction with the task or pre-defined webpage (at least Abstract; pp. 1-2, [0013]-[0023]; Figures 1-4 [Wingdings font/0xE0] Lyons teaches a displayed web page 150 (presumably pre-defined) containing DOM elements (e.g., 151, 152) to which a user’s gaze is tracked to determine what DOM elements (e.g., 151, 152) are being stared at by the user; the user input information/user interaction with the web page corresponding to the user’s eye gaze).
Lyons fails to explicitly teach:
analyzing the extracted object; and storing analysis data corresponding to the extracted object.
However, Hennessey teaches:
analyzing the extracted object; and storing analysis data corresponding to the extracted object (at least pp. 3-4, [0041]-[0043]; p. 5, [0063]-[0069]; Figures 1, 6 [Wingdings font/0xE0] Hennessey teaches that with the eye-gaze mapped to content-of-interest at 170, a number of useful statistics may be developed at the Data Collection, Analysis and Display 180 including the Visual Impact Factor 182, which is defined as a metric indicating the visual impact of a particular content-of-interest on the viewer. The Visual Impact Factor 182 may include metrics such as total time spent viewing a particular content-of-interest, the time spent viewing a particular content-of-interest as a percentage of total page viewing time, what content-of-interest was viewed first, and other statistics based on the data. Further, these and other statistics may be recorded for further aggregation. The Examiner notes that to generate and store these statistics teaches or at least suggests that eye-gaze and information as to content(s)-of-interest are stored for at least one user and also for multiple users (see pp. 3-4, [0041]-[0042]) in some way such as to determine said statistical information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hennessey with those of Lyons as both inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Hennessey to those of Lyons benefits Lyons as it teaches an efficient method for extracting and storing only those content(s) of interest determined to be directly associated with associated eye-gaze(s) information for further analysis and generation of statistics thereby limiting the amount of data needed to be stored (e.g., see Hennessey at p. 1, [0006]-[0007]).

Regarding dependent claim 33, Lyons in view of Hennessey teaches:
One or more non-transitory computer readable media storing computer readable instructions which, when executed, cause a system to perform the method of claim 1 (see rejection of independent claim 1).

Regarding dependent claim 34, Lyons in view of Hennessey teaches:
An apparatus, comprising: a processor; and memory storing computer readable instructions which, when executed, cause the system to perform the method of claim 1 (see rejection of independent claim 1).
Regarding claim 35, claim 35 merely recited a system upon which the method of claim 1 may be carried out. Thus, Lyons tin view of Hennessey teaches every limitation of claim 35, and provides proper motivation, as indicated in the rejection of claim 1.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Hennessey, and in further view of Card et al. (hereinafter Card, U.S. Patent Application Publication No. 2002/0103625 A1, filed 12/08/2000, published 08/01/2002), and in further view of Edwards (U.S. Patent No 6,106,119, filed 11/09/1999, issued 08/22/2000).
Regarding dependent claim 6, Lyons and Hennessey fail to explicitly teach:
data corresponding to an identified DOM object is collected by accessing a source Uniform Resource Identifier, URI, of the identified DOM object;
However, Card teaches:
data corresponding to an identified DOM object is collected by accessing a source Uniform Resource Identifier, URI, of the identified DOM object (at least p. 4, [0033]; Figure 1 [Wingdings font/0xE0] Card teaches that the content and properties of an element (e.g. such as its HTML or XML tag name, its bounding box on the screen, its text, its bitmap, and the URL is recorded (see also Card at p. 9, [0069]-[0100]));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Card with those of Lyons and Hennessey as all three inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Card to that of Lyons and Hennessey benefits both as it teaches a method whereby elements-of-regard (e.g. elements of interest, elements of a web page that are determined to be of interest to the user as a result of eyetracker data analysis) along with metadata thereof, are identified and stored).
Lyons, Hennessey and Card fail to explicitly teach:
wherein data corresponding to an identified DOM object is collected by capturing a screenshot or a series of screenshots,
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

wherein each screenshot captures at least the part of the browser window corresponding to the identified object; or
wherein data corresponding to all objects in the Document Object model is collected and stored.
However, Edwards teaches:
wherein data corresponding to an identified DOM object is collected by capturing a screenshot or a series of screenshots, wherein each screenshot captures at least the part of the browser window corresponding to the identified object (at least Abstract; col. 6, line 11 through col. 9, line 6; Figures 1-3 [Wingdings font/0xE0] Edwards teaches 3 different display scenarios where eye-tracking data 9 is stored along with snapshots of what the user was looking at) or
wherein data corresponding to all objects in the Document Object model is collected and stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Edward with those of Lyons, Hennessey and Card as all of these inventions are related to the tracking user eye gaze upon elements of a displayed web page. Adding the teachings of Edward to those of Lyons, Hennessey and Card benefits all three as it provides a method of superimposing eye tracking data over screen shots to determine when to take screen shots.

Regarding dependent claim 13, Lyons, Hennessey and Card fail to explicitly teach:
when the object is identified as comprising animated content or is content rendered in real-time from computer code, the method further comprises the steps of:
identifying the geometry of the object;
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

mapping
the identified geometry of the object or
the geometry of the browser window
 to the common coordinate system; and
capturing a screenshot or series of screenshots of the mapped geometry, optionally wherein the method further comprises:
converting the captured screenshot to a universally unique text-based or binary-based signature; and
storing the text-based or binary-based signature as an identifier for the object.
However, Edwards teaches:
when the object is identified as comprising animated content or is content rendered in real-time from computer code (at least col. 2, line 65-67; col. 9, lines 7-33; Figure 2 [Wingdings font/0xE0] Edwards teaches capturing a dynamic display event in real time correlation to recorded eye tracking data),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Edward with those of Lyons, Hennessey and Card as all of these inventions are related to the tracking user eye gaze upon elements of a displayed web page. Adding the teachings of Edward to those of Lyons, Hennessey and Card benefits Lyons, Hennessey and Card as it provides a method of superimposing eye tracking data over screen shots to determine when to take screen shots.
Lyons further teaches:
the method further comprises the steps of:
Note: “geometry” according to the Specification as originally filed is “the position, size and/or rotation of the object” (p. 13, lines 11-18).

identifying the geometry of the object (at least Abstract; pp. 1-2, [0013]-[0018]; Figure 1 [Wingdings font/0xE0] Lyons teaches determining where on a web page the user is looking);
mapping the identified geometry of the object or the geometry of the browser window to the common coordinate system (at least pp. 1-2, [0014]-[0020]; Figure 1 [Wingdings font/0xE0] Lyons teaches determining the X/Y coordinates of a user’s gaze; X/Y being an example of a common coordinate system (e.g. Cartesian)
Lyons, Hennessey and Card fail to explicitly teach:
capturing a screenshot or series of screenshots of the mapped geometry.
However, Edward teaches:
capturing a screenshot or series of screenshots of the mapped geometry (at least Abstract; col. 9, lines 6-33; Figure 2 [Wingdings font/0xE0] Edwards teaches 3 different display scenarios where eye-tracking data 9 is stored along with snapshots of what the user was looking at. In Fig. 2, web page elements may be dynamic (e.g. animated)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Edward with those of Lyons, Hennessey and Card as all of these inventions are related to the tracking user eye gaze upon elements of a displayed web page. Adding the teachings of Edward to those of Lyons, Hennessey and Card benefits Lyons, Hennessey and Card as it provides a method of superimposing eye tracking data over screen shots to determine when to take screen shots.
Lyons further teaches:
optionally wherein the method further comprises: converting the captured screenshot to a universally unique text-based or binary-based signature (at least p. 1, [0013]; p. 2, [0017]-[0018], [0025], [0029]; p. 4, [0047]; Figures 1, 4 [Wingdings font/0xE0] Lyons teaches an anonymization and encryption step 165 of content before transfer to unit 140, a cognitive load aggregator 140); and
Lyons fails to explicitly teach:
storing the text-based or binary-based signature as an identifier for the object.
However, Hennessey teaches:
storing the text-based or binary-based signature as an identifier for the object (at least Abstract; pp. 9-10, [0069]-[0102]; Figures 4-5 [Wingdings font/0xE0] Card teaches identification and storage of a number of metadata related to both the elements on a web page (see p. 9, [0072]-[0082]) and those elements that the user focused on (e.g. elements-of-regard) (see p. 9, [0084]-[0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hennessey with those of Lyons as both inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Hennessey to those of Lyons benefits Lyons as it teaches a method whereby elements-of-regard (e.g. elements of interest, elements of a web page that are determined to be of interest to the user as a result of eyetracker data analysis) along with metadata thereof are identified and stored.

Claims 15, 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Hennessey, and in further view of Card.
Regarding dependent claim 15, Lyons and Hennessey fail to explicitly teach:
Note: given the term “optionally”, is this claim necessary?

collecting user input information comprising data corresponding to user interaction with the browser window, optionally wherein the user input information comprises data corresponding to one or more of: a touchscreen display input, movement of a computer mouse, a click of a computer mouse, a keyboard input, a user gesture collected by a gesture sensor.
However, Card teaches:
collecting user input information comprising data corresponding to user interaction with the browser window, optionally wherein the user input information comprises data corresponding to one or more of: a touchscreen display input, movement of a computer mouse, a click of a computer mouse, a keyboard input, a user gesture collected by a gesture sensor (at least p. 2, [0010]; p. 6, [0044]-[0048]; Figure 3 [Wingdings font/0xE0] Card teaches logging and storing of events and time data to an events log. These events include mouse clicks, entering characters using a keyboard, mouse overs, etc. (see Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Card with those of Lyons and Hennessey as all three inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Card to those of Lyons and Hennessey benefits both as it teaches an efficient method for extracting and storing only those content(s) of interest elements determined to be directly associated with associated eye-gaze(s) information for further analysis and generation of statistics as well as to store event information that may be utilized to reproduce events made during a user testing session.

Regarding dependent claim 20, Lyons and Hennessey fail to explicitly teach:
data corresponding to a user is collected and stored;
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”. User data and/or User profile information may be processed and stored

the collected data corresponding to the user is stored locally; or
data may be collected from different users by a different user profile for each user.
However, Card teaches:
data corresponding to a user is collected and stored;
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

the collected data corresponding to the user is stored locally; or
data may be collected from different users by a different user profile for each user (at least Abstract; p. 2, [0010]; Figure 1 [Wingdings font/0xE0] Card teaches monitoring and storing the location and time of the user’s gaze (e.g., data corresponding to a user). Such data would appear to be stored locally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Card with those of Lyons and Hennessey as all three inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Card to those of Lyons and Hennessey benefits both as it teaches an efficient method for extracting and storing only those content(s) of interest elements determined to be directly associated with associated eye-gaze(s) information for further analysis and generation of statistics as well as to store event information that may be utilized to reproduce events made during a user testing session.

Regarding dependent claim 31, Lyons teaches:
converting the extracted object to a universally unique text-based or binary-based signature; storing the text-based or binary-based signature as an identifier for the content of the extracted object (at least p. 1, [0013]; p. 2, [0017]-[0018], [0025], [0029]; p. 4, [0047]; Figures 1, 4 [Wingdings font/0xE0] Lyons teaches an anonymization and encryption step 165 of content before transfer to unit 140, a cognitive load aggregator 140);
Lyons and Hennessey fail to explicitly teach:
reconstructing a browsing session, based on the stored estimated gaze point and the data corresponding to the extracted object; and performing visual attention [gaze] analysis on the reconstructed browsing session.
However, Card teaches:
reconstructing a browsing session, based on the stored estimated gaze point and the data corresponding to the extracted object; and performing visual attention [gaze] analysis on the reconstructed browsing session (at least Abstract p. 2, [0010]; p. 4, [0031]-[0033][Wingdings font/0xE0] Card teaches reconstruction of a browsing session and determine, by analyzing the eye gazes of the user during the session, elements-of-regard)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Card with those of Lyons and Hennessey as all three inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Card to those of Lyons and Hennessey benefits both by teaching a method whereby elements-of-regard (e.g. elements of interest, elements of a web page that are determined to be of interest to the user as a result of eyetracker data analysis) along with metadata thereof are identified and stored.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Hennessey, and in further view of Ramachandra (U.S. Patent Application Publication No. 2019/0050486 A1, filed 09/22/2017, published 02/14/2019).
Regarding dependent claim 26, Lyons and Hennessey fail to explicitly teach:
only data that is different to previously stored data is collected;
Note: given the broadest reasonable interpretation, instances of “and/or” are treated as “or”.

data is stored only if the identified object corresponds to a Uniform Resource Identifiers listed in a pre-defined list of Uniform Resource Identifiers; or specific objects or classes of objects are excluded from being stored.
However, Ramachandra teaches:
only data that is different to previously stored data is collected; data is stored only if the identified object corresponds to a Uniform Resource Identifiers listed in a pre-defined list of Uniform Resource Identifiers; or specific objects or classes of objects are excluded from being stored (at least Abstract; Figures 2-3, 5 [Wingdings font/0xE0] Ramachandra teaches a content extracting module 221 that (see p. 5, [0041]) that extracts content from one or more content providers 5141-N that is determined to be similar to content that the user, as determined by a user interest detection module 215 and a sensing unit 106 (e.g. eye tracker detecting eye movement details (see p. 4, [0034]-[0035]). Specifically, Ramachandra describes a duplicate content removal module 225 (see p. 5, [0043], [0051], claim 6) that removes content that the system determines duplicates content already extracted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ramachandra with those of Lyons and Hennessey as all three of these inventions are related to the tracking user eye gaze upon elements of a web page. Adding the teachings of Ramachandra to those of Lyons and Hennessey provides the benefit of avoiding duplicate or near duplicate content from being extracted.




Response to Arguments
	Regarding the previous rejection of independent claims 1 (and similarly independent claim 35), Applicant has amended these claims as indicated below:

1.	A computer-implemented method for collecting visual attention information, comprising:
displaying a browser window on a display;
estimating a user’s gaze point within the display;
transforming a geometry of the estimated gaze point and/or a geometry of the browser window to a common coordinate system;
identifying, from a Document Object Model (DOM) defining the browser window, an object in the browser window that corresponds to the estimated gaze point;
extracting data corresponding to the identified object from the DOM; and
storing the estimated gaze point in conjunction with the data corresponding to the extracted identified object.

Applicant argues that the prior art of Lyons fails to teach or suggest (at least) the following features:

extracting data corresponding to the identified object from the DOM; and
storing the estimated gaze point in conjunction with the data corresponding to the identified object.

citing support in dependent claim 5 which was cancelled and from the Specification at page 13, 2nd and 3rd paragraphs; and page 14, lines 22-23:

“Since the DOM for a given webpage provides a location of each object within the DOM, along with a type of object and content of object, the object within a webpage that a user is looking at (i.e. the location of the estimated gaze point) can be extracted from DOM using the knowledge of the location of the transformed gaze point”, and

“The object to be extracted contains additional information when rendered, such as geometry (the position, size and/or rotation of the object), pixel data and so forth. This additional information may also include the geometry of the object over time, whether the object is currently viewable or hidden, the ID and class of the object if provided by the publisher, the background colour and margin of the object etc. Where extraction of an object is referred to in this application, the "extracted" object may include some or all of this additional information which forms part of the rendered object.”, and

“At step S405, the estimated gaze point may be stored in conjunction with data corresponding to the identified object”

Because while Lyons links the X/Y coordinates of the user’s gaze point to the DOM, Lyons does not perform the step of:

“extracting data corresponding to the identified object from the DOM”,

where, in the present invention, data extracted from the DOM can include low-level information that is associated with the identified object, including pixel data, size, position, rotation, ID class, colour, and other information (citing Specification page 13 paragraphs above).
However, no such information is extracted from the DOM in Lyons.
Lyons merely “links” the X/Y coordinates of the user’s gaze to the DOM, to later determine cognitive load.
Moreover, Lyons does not store the estimated gaze point in conjunction with the data corresponding to the identified object.

The Examiner notes that the prior art of Lyons was not used to teach this limitation in the previous rejection, Card was.

Regarding the prior art of Card, Applicant argues that Card fails to anticipate the above features of claim 1,

extracting data corresponding to the identified object from the DOM; and
storing the estimated gaze point in conjunction with the data corresponding to the identified object.

as well as the feature

identifying, from a Document Object Model (DOM) defining the browser window, an object in the browser window that corresponds to the estimated gaze point”.

Rather, Card appears to require that the entire webpage is first stored and later restored for mapping.
For example, Card states:

“[0029] The logging tool 16 of the present invention monitors and stores or "logs" the content of the web pages displayed on the display screen via the browser 4 into a memory 18...”

“[0030] As can be seen in FIG. 1, mapping tool 22 accesses the above described object model interface 6 of the browser 4, the eyetracker data stored in the eyetracker data file 14, the stored pages in memory 18 and the event log 20 ...”,
“[0045] ... Thus, by actually saving the content of the web pages displayed by the browser 104 into memory 118, this availability of the exact same web pages is ensured. In this embodiment, this monitoring and storing of the content of the web pages is easily attained by copying the content stored in browser's local disk-based cache into a "safe" directory such as the memory 118 of the logging tool 116 where the contents cannot be easily overwritten.”, and

“[0050] ... As previously explained, once the viewing session and data gathering is over and the eyetracker data is to be analyzed, the mapping tool 122 performs a fixation analysis and then restores the web pages to precisely those viewed by the user during the viewing session in the manner previously described relative to the first embodiment ...”.

	Applicant then cites the Specification at page 5, 2nd and 3rd paragraphs as well as page 6, 1st paragraph

“There are many problems with prior art methods and systems for tracking a user's attention to visual content through eye-tracking, otherwise known as "visual attention tracking". Many of these problems arise from the difficulty in accurately understanding what is being looked at by a user and the scale of the data that is generated by prior art methods.

For example, in order to measure visual attention directed towards the contents of a web page, it is essential to know where the user was looking and what was displayed at every point of time. The former can be achieved by using eye-trackers; however, the latter becomes challenging due to the dynamic structure of web pages”

“At the time of writing, the size of the homepage of google.com (RTM) is 250KB, facebook.com (RTM) is 1.3MB and guardian.co.uk (RTM) is IMB. If the gaze of a user is tracked for 1 hour per day using prior art methods, the size of the collected data for a single user will be over 1GB each week. Consequently, for 5000 users, data volumes will be of the order of STB per week. This volume of data is equivalent to collecting, storing and processing approximately half of the number of images users uploaded to Flickr (RTM) in 2015 (50 million images). This includes only webpages in HTML text format and excludes any images or videos that might accompany the page. This volume of data not only makes it challenging to scale user gaze-tracking across a large number of users, but the data volumes will significantly slow down the Internet connection speed of each user and occupy a large portion of their machine resources (processing power and memory). Hence these data volumes are impractical for both individual users, and for systems supporting a large number of users”.

Applicant states that: The presently claimed invention provides a solution to the aforementioned problems. In particular, the present invention identifies a DOM object that corresponds to an estimated gaze point. Data corresponding to that object is extracted from the DOM. The data and the gaze point are stored in conjunction. These steps can be repeated, which will provide a stream of gaze points and a corresponding flow of data indicating where and what the user was looking at different points in time (cf. the application, paragraph 15, first paragraph).

As such, visual attention tracking is achieved using far smaller data volumes compared to prior art methods, as it is not necessary to store the entire web page.

The Examiner notes that while he understands the motivation of the invention, the limitations:

extracting data corresponding to the identified object from the DOM; and
storing the estimated gaze point in conjunction with the data corresponding to the identified object.

as well as the feature

identifying, from a Document Object Model (DOM) defining the browser window, an object in the browser window that corresponds to the estimated gaze point”.

Do not currently suggest or recite the storage savings provided by the inventive solution. Specifically, while is argued that Card appears to store the entire web page rather than, as Applicant suggests, individual objects, object data, and gaze point associated with the object, such language is not presently claimed in at least the independent claims.

An additional search was conducted and identified the prior arts of Hennessey (US 2010/0295774 A1, filed 03/19/2010, published 11/25/2010) and Eskilsson et al. (hereinafter Eskilsson, U.S. 2016/0053304 A1).

Hennessey teaches A system for automatic mapping of eye-gaze data to hypermedia content that uses “content-of-interest” tags to identify regions of “content-of-interest” in hypermedia pages (pp. 2-3, [0030; Fig. 2). A user’s computer is equipped with eye-gaze tracker (p. 3, [0037]-[0038]) equipment capable of determining the user’s point-of-gaze on a displayed hypermedia page (e.g. web page). A “content tracker” identifies the location of the content (p. 4, [0031]-[0032]) using the “content-of-interest” tags pp. 2-3, [0030; Fig. 2) and a point-of-gaze to the displayed “content-of-interest”. A “Visible browser identifier” determines which browser window is being displayed and identifies which portions of the page are being displayed. Test data from plural users viewing test pages is collected, analyzed and reported.

While not used in the current rejection, the prior art of Eskilsson is relevant as it also teaches a method for determining a relationship between biometric data (e.g., gaze, time, and other biometric data) and stimuli (e.g., displayed media, advertisements displayed on a web browser within a web page or web site of pages) to reach a conclusion. The method may include associating displayed stimuli with an identity label (e.g., stimuli, advertisements, items in a web page are marked up with “object markers/tags” (metadata) including location (x/y), depth, type, business attributes, ad network, and/or video game element, visibility, color, content; the “object markers/tags” may be a text string, number, or any other identifier in close relation to an element of a web page. The “items” may include images, text, animation, computer or phone applications, real world interactions, or a combination). The method also includes collecting biometric data (e.g. eye gaze data) relative to the displayed stimuli. The method may further include attributing a rating to the displayed stimuli based on the biometric data. The method may additionally include associating the rating with the identity label.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
07/08/2022

/JUSTIN S LEE/Primary Examiner, Art Unit 2177